Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of Remarks filed on 06/17/21. No claims have been amended, cancelled or added. Accordingly, claims 9-12, 14-19 and 21 remain pending and under examination on the merits. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or reasonably suggest the method of producing a spray dried formulation comprising a gram-negative bacteria comprising the disclosed steps. Specifically the prior art does not teach or suggest a spray drying method wherein the inlet temperature is from 170 to 200 ºC while the biological activity of gram-negative bacteria is retained and comprises about 105 to about 1012 CFU/gram. Applicants have persuasively argued that “Casida does not teach the claimed viability of about 105 CFU/gram to about 1012 CFU/gram of the gram-negative bacteria after spray drying and actually teaches away from spray drying at the presently claimed inlet temperature of 170° C -200° C”. Applicants have also argued that CN ‘120 demonstrate that the percentage of live cells decreases as the inlet temperature is increased from 140 ºC to 160 ºC. As such the rejection of claims under obviousness and obviousness type double patenting are withdrawn. 

Claims 9-12, 14-19 and 21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                               /Mina Haghighatian/


Mina Haghighatian
Primary Examiner
Art Unit 1616